DETAILED ACTION
The action is responsive to the following communications: the Application filed June 02, 2021, and the information disclosure statement (IDS) filed June 02, 2021 and February 16, 2022.
Claims 1-18 are pending. Claims 1 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 02, 2021 and February 16, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing is objected to because:
Figures 1-4 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures 1-4 for the first time with the filing of this application. These figure represent prior art.
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2020/0135266).
Regarding independent claim 1, Kumar et al. disclose a computing in-memory device comprising: 
a memory cell array (FIG. 1: 110) supporting a bitwise operation (see e.g., FIG. 1 along with FIG. 8, pre-charging, sensing …) through at least one pair of memory cells activated in response to at least one pair of word line signals (see FIG. 1 and accompanying disclosure); and 
a peripheral circuit (112) connected to the at least one pair of memory cells via one pair of bit lines (106) and performing a discharging operation on at least one bit line of the one pair of bit lines based on a voltage level of the one pair of bit lines (e.g., para. 0022: … each bit line pair of the plurality of bit line pairs 106 discharges to a voltage proportional to the data values stored in the bit cells coupled to the bit line pair …).
Regarding claim 2, which depends from claim 1, Kumar et al. disclose wherein the peripheral circuit determines whether each of the one pair of bit lines is an acceleration target based on the voltage level of the one pair of bit lines (see FIG. 1 and accompanying disclosure, e.g., para. 0021-0023, … the cross bit line processor 102, in conjunction with the plurality of bit line processors 104, implements the CIM accelerator.).
Regarding claim 3, which depends from claim 1, Kumar et al. disclose wherein each of the at least one pair of word line signals is a pulse signal having a width shorter than a period during which a precharging voltage is discharged and a level corresponding to a precharging voltage level (see FIG. 1, 108b, T0, and accompanying disclosure, e.g., para. 0022).
Regarding claim 5, which depends from claim 1, Kumar et al. disclose wherein the peripheral circuit comprises: a word line driver (FIG. 1: 108a-m) connected to the memory cell array through a plurality of word lines; an acceleration circuit (para. 0020: includes a CIM accelerator) connected to the at least one pair of memory cells through the one pair of bit lines; and a controller controlling the word line driver and the acceleration circuit in the order of first, second, and third operation periods that are previously determined according to the bitwise operation (see FIG. 8 and accompanying disclosure, e.g., para. 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0135266).
Regarding claim 4, Kumar et al. teach the limitations of claim 2.
Kumar et al. further teach wherein the peripheral circuit performs the discharging operation when the one bit line is determined as the acceleration target and stops the discharging operation when the one bit line is determined as a maintenance target (see FIG. 1 and accompanying disclosure, e.g., para. 0021-0023, … the cross bit line processor 102, in conjunction with the plurality of bit line processors 104, implements the CIM accelerator.).
Kumar et al. does not explicitly disclose the acceleration stops to the discharging operation.
However, Kumar et al. disclose determining acceleration target and discharging operation to bit lines. Then, it is a well-known technology to stop operations once the operations are satisfied with target operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize target and stop operations because these conventional technology are well established in the art of the memory devices.

Regarding method claims 16-18 are rejected for the same reason set forth above as applied to claims 1-15.
The prior art of record applied to the rejection(s) of claims 1-15 teaches a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02(I).

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal et al., X-SRAM: Enabling in-memory Boolean computations in CMOS static random access memories, IEEE, Vol. 65, No.12, Dec. 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825